UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NICHOLAS NESBETH,

                                Plaintiff,

         against
                                                         CIVIL ACTION NO.: 17 Civ. 8650 (JGK) (SLC)

                                                                           ORDER
NEW YORK CITY MANAGEMENT LLC, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the Order at ECF No. 120, the Aimco Defendants (defined therein as Aimco;

Aimco Properties, L.P.; and Aimco Inc.) were dismissed from the case with prejudice. (ECF No.

120 at 9–12). Accordingly, the Clerk of Court is respectfully directed to terminate from the

docket the Defendant Aimco Properties.

         Additionally, the Clerk of Court is respectfully directed to terminate from the docket the

Defendant “Mr. Urban Green Management, LLC,” as this entity was not named in the Second

Amended Complaint and is not a party to this action. (ECF No. 138).



Dated:             New York, New York
                   February 21, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
